                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION
______________________________________________________________________________

SEAN WESLEY                                           CIVIL ACTION NO. 16-1479

VERSUS                                                JUDGE DONALD E. WALTER

LASALLE MANAGEMENT, ET AL.                MAGISTRATE JUDGE PEREZ-MONTES
______________________________________________________________________________

                                              ORDER

       Before the Court is an “Appeal to Trial Judge” filed by pro se Plaintiff, Sean Wesley.

[Rec. Doc. 96].

       Plaintiff previously filed a “Motion to Compel Discovery Responses with Sanctions”

against Defendant, LaSalle Management. [Rec. Doc. 85]. On June 18, 2019, a hearing was held

before Magistrate Judge Perez-Montes. [Rec. Doc. 95]. Judge Perez-Montes granted Plaintiff’s

motion to compel and denied Plaintiff’s motion for sanctions. See id. During the hearing,

Plaintiff also made an oral motion for appointment of counsel, which was denied. See id.

       A magistrate judge may rule on any non-dispositive pre-trial matter, except those

proscribed by statute.    See 28 U.S.C. § 636(b)(1)(A).         On appeal, a district judge “may

reconsider any pretrial matter . . . where it has been shown that the magistrate judge’s order is

clearly erroneous or contrary to law.” See id.

       Magistrate Judge Perez-Montes’ decision to deny Plaintiff’s motion for sanctions is

neither clearly erroneous nor contrary to the law. Plaintiff sent his discovery request after the

deadline had passed. As such, the Defendant had a legitimate argument for refusing to comply

with Plaintiff’s discovery request, and sanctions are not justified.
       Likewise, Magistrate Judge Perez-Montes’ decision to deny appointment of counsel is

neither clearly erroneous nor contrary to the law. There is no absolute right to court-appointed

counsel in civil actions. See Lopez v. Reyes, 692 F.2d 15, 17 (5th Cir. 1982).     A showing of

exceptional circumstances is required to warrant appointment of counsel. See Branch v. Cole,

686 F.2d 264, 266 (5th Cir. 1982). The record indicates that Magistrate Judge Perez-Montes

carefully considered the Plaintiff’s request, found that this case is not complex, and determined

that exceptional circumstances are not present to warrant appointment of counsel at this time.

See Parker v. Carpenter, 978 F.2d 190, 193 (5th Cir. 1992). The Court finds this decision to be

appropriate and consistent with the law regarding appointment of counsel.

       Accordingly, IT IS ORDERED that Plaintiff’s appeal of Magistrate Judge Perez-

Montes’ orders is hereby DENIED.

       THUS DONE AND SIGNED, this 11th day of July, 2019.



                                                    ___________________________________
                                                          DONALD E. WALTER
                                                    UNITED STATES DISTRICT JUDGE




                                               2
